Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron M. Thompson appeals the district court’s order construing his filing, in which he requests removal of his name from the Maryland sex offender registry and monetary damages, as a petition for writ of mandamus. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Thompson informal brief does not challenge the basis for the district court’s disposition, he has forfeited appellate review of the court’s order. Accordingly, we deny Thompson’s motion to remand and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.